Citation Nr: 9907913	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  97-10 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1946 to August 
1949 and from October 1950 to May 1970.  The veteran died on 
April [redacted] 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  That rating decision denied service 
connection for the cause of the veteran's death.

During the pendency of this appeal, the appellant's claim was 
transferred from the RO in Los Angeles, California, to the RO 
in Jackson, Mississippi, pursuant to the appellant's change 
of address.

In May 1998, the RO issued a rating action, contained in a 
supplemental statement of the case, that denied eligibility 
for Dependents' Educational Assistance under 38 U.S.C. 
Chapter 35.  In July 1998, the appellant's representative 
submitted a statement in an appealed case, VA Form 646, which 
the Board construes as a notice of disagreement on this 
issue.  "Where the claimant . . . files a notice of 
disagreement with the decision of the agency of original 
jurisdiction, . . . such agency shall prepare a statement of 
the case."  38 U.S.C.A. § 7105(d)(1).  Accordingly, this 
issue must be remanded to the RO for issuance of a statement 
of the case (SOC) addressing this issue.  See Godfrey v. 
Brown, 7 Vet. App. 398, 408-10 (1995) (If a claim has been 
placed in appellate status by the filing of a notice of 
disagreement, the Board must remand the claim to the RO for 
preparation of a SOC as to that claim); 38 U.S.C.A. 
§ 7105(d)(1) (issuance of SOC required after filing of a 
notice of disagreement).  Thus, the issue of eligibility to 
Dependents' Educational Assistance under 38 U.S.C. Chapter 35 
is addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  The veteran died on April [redacted] 1996, at the age of 65.  
The death certificate shows that the immediate cause of death 
was coronary artery disease.  The death certificate also 
lists rheumatoid arthritis as a significant condition 
contributing to the veteran's death.  An autopsy examination 
was not performed.

2.  At the time of his death, the veteran was service-
connected for rheumatoid arthritis, which was rated as 60 
percent disabling.

3.  There is no competent medical evidence of coronary artery 
disease during the veteran's active military service or 
during the first post service year.

4.  The medical evidence of record suggests that the 
debilitating effects and general impairment of health caused 
by the veteran's service-connected rheumatoid arthritis
rendered him materially less capable of resisting the effects 
of coronary artery disease thereby contributing substantially 
to his death.


CONCLUSION OF LAW

A disability incurred in service contributed substantially to 
the veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310, 
5107(a) (West 1991); 38 C.F.R. § 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Preliminary Matters

In making a claim for service connection for a disorder, 
including a disorder that caused the death of a veteran, the 
claimant has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

To establish a well-grounded claim for service connection, a 
claimant has the burden to submit competent evidence to 
support each element of the claim, e.g., for direct service 
connection, the existence of a current disability; an injury 
sustained or disease contracted in service (this element 
usually requires VA to obtain and examine the veteran's 
service medical records which are ordinarily in the custody 
of the government); and a link or nexus between the two.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  For purposes 
of establishing a well-grounded claim for service connection 
for the cause of death of a veteran, the requirement of 
showing evidence of a current disability will always have 
been met, the current disability being the condition that 
caused the veteran to die.  Carbino v. Gober, 10 Vet. App. 
507, 509 (1997); Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); 
Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), aff'g 9 Vet. 
App. 40 (1996).

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principle, or a contributory, cause of 
death.  38 C.F.R. § 3.312(a) (1998).  VA regulations provide 
that a "service-connected disability will be considered as 
the principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto."  38 C.F.R. § 3.312(b) (1998).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Service-connected 
diseases or injuries involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  38 C.F.R. § 3.312(c)(1), (3) (1998).
II.  Factual Background

Terminal hospitalization records, dated in April 1996, were 
submitted from Memorial Hospital at Gulfport, Mississippi.  
An emergency services report, dated April [redacted] 1996, indicated 
that the veteran passed away shortly after arriving at the 
hospital.  The report concluded with a final diagnosis of 
status post cardiac arrest.

The amended death certificate shows that the veteran died on 
April [redacted] 1996, at the age of 65.  The immediate cause of 
death was listed as coronary artery disease.  The death 
certificate also listed rheumatoid arthritis as a significant 
condition contributing to his death.  An autopsy examination 
was not performed.

The RO has retrieved the veteran's service medical records 
and they appear to be complete.  The veteran's original 
entrance examination, dated August 1946, noted essentially 
normal findings throughout.  A review of the veteran's 
service medical records revealed treatment for a variety of 
conditions.  An August 1965 treatment report noted the 
veteran's complaints of intermittent episodes of stiffness 
and pain in his hands, fingers, forearms and left knee.  A 
diagnosis of palindromic rheumatism was given.  No treatment 
for coronary artery disease was indicated.  The veteran's 
discharge examination was conducted in October 1969.  The 
report of this examination noted that the veteran's heart and 
vascular system were normal.  A consultation report, obtained 
pursuant to the veteran's discharge examination, noted his 
complaints of stiffness in his hands, elbows and left 
shoulder very intermittently.  The report concluded with an 
impression of rheumatoid arthritis, mild, controlled by 
treatment.

In April 1978, a VA general physical examination was 
conducted.  The report of this examination noted the 
veteran's complaints of joint pain throughout his body.  
Physical examination of the joints revealed extensive 
synovitis in the ankles, fingers, wrists, and knees.  The 
report further noted that "[t]here is pain associated with 
movement of virtually all the joints of his extremities."  
Physical examination of the veteran's heart was "essentially 
unremarkable" and his peripheral pulses were noted to be 
within normal limits.  An electrocardiogram (EKG) was 
performed and found to be normal.  The examination report 
concluded with a diagnoses of:
(1) extensive and severe rheumatoid arthritis, (2) obesity, 
(3) diabetes mellitus, and (4) hyperlipidemia.  

In September 1978, the RO issued a rating decision granting 
service connection for rheumatoid arthritis.  That rating 
decision assigned a 60 percent disability rating for this 
condition, effective in February 1978.  That rating was in 
effect at the time of the veteran's death.

Post service medical records, dated November 1979 through 
June 1994, were submitted from numerous sources.  A treatment 
report, dated in September 1977, noted diagnoses of 
rheumatoid arthritis with Felty's syndrome and adult onset 
diabetes mellitus, diet controlled.  An August 1987 treatment 
report noted the 
following medical history, in pertinent part:

He was started on some low dose 
Prednisone in 1978 and took it until 
about 1981 at which time it was stopped.  
He took the Cupramine from April of 1979 
until he flared in October 1979, and the 
dose was increased from 500 to 750 mg. a 
day.  Somewhere in 1980 the medicine was 
stopped.  By 1981 he could not walk.  He 
was seen by a general practitioner in 
Philadelphia, who gave him Flagyl and 
injections into the shoulders, ankles, 
knees and hips.  He felt he went into a 
remission of the disease after this 
lasting until about 6 months ago when he 
went to see a doctor in Mandeville, LA. 
who started him on low dose Prednisone, 
back on his aspirin, Cama 10 gr. 10-12 a 
day.  For the past 6 months he has had 
swelling of the MCP & PIP joints, wrists, 
shoulders; morning stiffness lasting from 
6-8 hours, marked decreased grip.  
Particularly has shoulder pain at night 
keeping him awake.

The report concluded with an impression of rheumatoid 
arthritis and noted that this condition continued to be 
active.  A July 1988 treatment report noted the veteran's 
complaints of substernal chest pain.  The report concluded 
with diagnoses of angina pectoris, coronary artery disease, 
severe triple vessel, Felty's syndrome and diabetes mellitus.  
The report also identified the veteran's physician as W.H. 
Hill, M.D.  A June 1994 treatment report noted diagnoses of 
congestive heart failure, insulin dependent diabetes, 
coronary artery disease and rheumatoid arthritis.

A letter, dated in July 1996, was submitted by M. 
Friedlander, M.D.  In his letter, Dr. Friedlander indicated 
that the veteran developed severe corneal problems of the 
left eye, secondary to his rheumatoid arthritis.  As a 
result, the veteran had to undergo two emergency surgeries in 
March 1996 and April 1996. Following each surgery, "there 
seemed to be a general deterioration of [the veteran's] 
condition."  Dr. Friedlander then concluded that "[t]here 
is no doubt in my mind that the contributing factor to [the 
veteran's] death, his general deterioration, and his cardiac 
and eye problems was the rheumatoid arthritis with Felty's 
syndrome."

In August 1996, an opinion letter was received from D. 
Benefield, M.D.  In his letter, Dr. Benefield indicated that 
the veteran had been treated for complications from 
rheumatoid arthritis, including a perforation of the left 
eye.  He also noted that the veteran underwent several 
operations on this painful left eye and that he was on 
several medications for this condition.  Based on this, Dr. 
Benefield concluded that "[r]heumatoid arthritis was no 
doubt the major contributory cause of his death."

In November 1996, an opinion letter was received from VA 
physician, N. Irani, M.D.  Dr. Irani's opinion letter 
indicated that he had review the veteran's claims file.  He 
noted there was no evidence of rheumatoid arthritis activity 
from 1978 to 1996, and that it was, therefore, medically 
infeasible to accept rheumatoid arthritis as a contributory 
factor for the cause of the veteran's death.  

In February 1997, D. Benefield, M.D, submitted a follow-up 
opinion.  In this letter, Dr. Benefield indicated that he 
first started treating the veteran in September 1995 for a 
corneal melt secondary to his rheumatoid arthritis.  He noted 
that the veteran had then "developed a keratomalacia 
perferans in his left eye which required multiple 
surgeries."  Dr. Benefield further noted:

As I had discussed in my previous letter 
to you, rheumatoid arthritis was a major 
contributory cause of his death.  Twenty 
percent of patients with necrotizing 
scleritis with inflammation die within in 
[sic] eight years.  The presence of 
scleritis may herald serious underlying 
disease.  This is stated in External 
Disease in Cornea published by the 
American Academy of Ophthalmology pages 
133-136, copyright 1987.  This 
publication also states that a 
substantial number of patients that have 
inflammatory necrotizing scleritis die in 
a few years as a result of severe 
associated [sic] with auto immune 
disease.

Knowing this information and [the 
veteran], it is apparent that 
inflammation and pain of rheumatoid 
arthritis complications lead to his 
death.

A letter, dated in February 1997, was received from the 
Harrison County Coroner's Office.  The letter indicated:

The investigation into the deceased's 
death and medical history indicated that 
the deceased in fact had a cardiac 
history.  A death certificate was filed 
on April 22, 1996, listing the cause of 
death as coronary artery disease.  On 
April 26, 1996, Dr. Hill from the Biloxi 
Veterans Administration medical center 
contacted my office and the deceased's 
case was discussed at great length.  Dr. 
Hill at that time advised me that the 
deceased did in fact suffer from 
rheumatoid arthritis.  He also advised 
that the deceased developed rheumatoid 
iritis as a result of this.  He advised 
that the rheumatoid iritis caused the 
deceased to suffer from more angina 
problems.  

As a result of the new information 
provided by Dr. Hill, an amendment to the 
death certificate was made.  On May 2, 
1996, the amendment to the death 
certificate was made to section 26, part 
2, other significant conditions to read 
rheumatoid arthritis.

In March 1997, a follow-up letter was received from M. 
Friedlander, M.D.  In his letter, Dr. Friedlander indicated 
that "as a direct result of his rheumatoid arthritis, [the 
veteran] suffered a keratitis in his left eye, which resulted 
in an emergency patch graft and a combination cornea 
transplant, cataract and lens insertion."

In December 1997, a hearing was conducted at the RO.  At the 
hearing, the appellant testified that the veteran developed 
an eye disorder as a result of his service-connected 
rheumatoid arthritis.  She indicated that the veteran's eye 
condition required four surgeries and that she believes that 
these surgeries weakened the veteran and caused him to have 
the myocardial infarction, which caused his death.  At the 
hearing, the appellant submitted a medical treatise, which 
suggests that an association exists between lipoproteins and 
rheumatoid arthritis and that this condition may be involved 
in immunological mechanisms.  See G. H. Dahlen, Indications 
of an Autoimmune Component in LP(a) Associated Disorders, 21 
European Journal of Immunogenetics, 301 (1994).

III.  Analysis

The appellant, widow of the veteran, contends that service 
connection is warranted for the cause of the veteran's death.  
Specifically, she contends that the veteran's service-
connected rheumatoid arthritis contributed substantially and 
materially to the cause of the veteran's death.

After a careful review of the record, the Board concludes 
that the evidence supports a finding of entitlement to 
service connection for the cause of the veteran's death.  
Although the veteran was not shown to have developed coronary 
artery disease during his active duty service, he was 
service-connected for rheumatoid arthritis at the time of his 
death and there are multiple medical opinions of record 
suggesting that this condition substantially or materially 
contributed to the veteran's cause of death.  Dr. Benefield's 
opinion letter, dated in February 1997, stated that 
"inflammation and pain of rheumatoid arthritis complications 
led to [the veteran's] death."  Dr. Friedlander's opinion 
letters, dated March 1996 and July 1996, indicated that the 
veteran's rheumatoid arthritis caused severe corneal problems 
in the veteran's left eye necessitating two operations, in 
March 1996 and April 1996.  He stated that it was his belief 
that these operations led to the general deterioration of the 
veteran's condition and, therefore, his rheumatoid arthritis 
was "no doubt" a contributing factor to his death.  A 
letter from the Harrison County Coroner indicated that after 
the veteran's case was "discussed at great length" with Dr. 
Hill, who appears to have had treated the veteran since 1988.  
Based upon this decision, the Coroner concluded that the 
veteran's rheumatoid arthritis was a condition contributing 
to the veteran's death.  

A contrary opinion, dated in November 1996, was received from 
VA physician, 
N. Irani, M.D.  After reviewing the claims file, Dr. Irani 
concluded that it was "medically infeasible" for the 
veteran's rheumatoid arthritis to have contributed to his 
cause of death.  Dr. Irani based this opinion in part on the 
belief that there was no evidence of rheumatoid arthritis 
activity from 1978 to 1996.  However, evidence received by 
the RO after Dr. Irani drafted his opinion revealed that the 
veteran was treated for intermittent flare-ups of rheumatoid 
arthritis as late as August 1987, and that he continued to be 
treated with medications for this condition ever since.  

Under these circumstances, the Board concludes that the 
evidence of record supports the conclusion that a disability 
incurred in service contributed substantially to the 
veteran's death. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.




	(CONTINUED ON NEXT PAGE)

REMAND

The appellant contends that eligibility to Dependents' 
Educational Assistance under 38 U.S.C. Chapter 35, is 
warranted.  As noted above, the appellant has filed a notice 
of disagreement with the RO's denial of these benefits.  
Accordingly, the case is remanded to the RO for consideration 
of entitlement to Chapter 35 benefits in light of the above 
grant and, if denied, for issuance of a statement of the case 
addressing the veteran's claim of eligibility to Dependents' 
Educational Assistance under 38 U.S.C., Chapter 35.  See 
38 U.S.C.A. § 7105(d)(1) (issuance of SOC required after 
filing of NOD).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

The RO again should consider entitlement 
to eligibility to Dependents' Educational 
Assistance under 38 U.S.C., Chapter 35 
and, if denied, provide the appellant and 
her representative with a statement of 
the case, giving them the appropriate 
length of time in which to respond.

Following completion of these actions, if the decision 
remains unfavorable and the appellant and her representative 
continue their appeal, the case should be returned to the 
Board for completion of appellate review, in accordance with 
the current appellate procedures.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
